SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of June 25, 2008 (this “Amendment”), is entered into by and among LCC
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors” and, collectively
with the Borrower, the “Loan Parties”), the Lenders identified on the signature
pages hereto (the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement (as
defined below) as amended hereby.

RECITALS

A. The Loan Parties, the Lenders and the Administrative Agent have entered into
that certain Amended and Restated Credit Agreement dated as of May 29, 2007 (as
amended by that certain First Amendment to Amended and Restated Credit Agreement
and Waiver dated as of November 30, 2007 and as further amended and otherwise
modified from time to time, the “Credit Agreement”).

B. Certain Events of Default have occurred as a result of the Borrower’s failure
to comply with (i) Section 7.01(b) of the Credit Agreement with respect to the
fiscal quarter ended March 31, 2008 within the time period required by such
section, (ii) Section 8.11(a) of the Credit Agreement with respect to the
applicable periods ended March 31, 2008, April 30, 2008 and May 31, 2008, (iii)
Section 8.11(b) of the Credit Agreement with respect to the fiscal quarter ended
March 31, 2008 and (iv) Section 8.16 of the Credit Agreement with respect to the
fiscal quarter ended March 31, 2008 (the “Existing Events of Default”).

C. The Loan Parties have requested that the Administrative Agent and the Lenders
(i) waive the Existing Events of Default and (ii) modify certain provisions of
the Credit Agreement.

D. The Administrative Agent and the Lenders have agreed to do so, but only
pursuant to the terms set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Estoppel, Acknowledgement and Reaffirmation. Immediately prior to giving
effect to this Amendment, the aggregate outstanding principal amount of (a) the
Revolving Loans was $21,951,000 and (b) the Term Loan was $1,650,000, each of
which amounts constitute a valid and subsisting obligation of the Loan Parties
to the Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. After giving effect to this Amendment,
the aggregate outstanding principal amount of (i) the Revolving Loans shall be
$21,951,000 and (ii) the Term Loan shall be $2,300,000. The Loan Parties hereby
acknowledge their obligations under the respective Loan Documents to which they
are party, reaffirm that each of the liens and security interests created and
granted in or pursuant to the Collateral Documents is valid and subsisting and
agree that this Amendment shall in no manner impair or otherwise adversely
effect such obligations, liens or security interests, except as explicitly set
forth herein.

2. Waiver. The Lenders and the Administrative Agent hereby waive the Existing
Events of Default; provided that the foregoing waiver shall not be deemed to
modify or affect the obligations of the Loan Parties to comply with each and
every other obligation under the Credit Agreement and the other Loan Documents
from and after the date hereof. This waiver is a one-time waiver and shall not
be construed to be a waiver of any other Default or Event of Default that may
currently exist or occur hereafter.

3. Amendments to Credit Agreement.

(a) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

"Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders. The amount of the Aggregate Term Loan Commitments in effect as of
June 26, 2008 is TWO MILLION THREE HUNDRED THOUSAND DOLLARS ($2,300,000).

"Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 (which obligation shall be deemed
satisfied by (i) the conversion of Revolving Loans in an amount equal to
$6,500,000 to a Term Loan pursuant to the First Amendment, (ii) payments and
prepayments made by the Borrower on the Term Loan in an aggregate amount equal
to $4,850,000 and (iii) the making of a Term Loan to the Borrower in an amount
equal to $650,000 pursuant to the Second Amendment), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

(b) The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

"Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement and Waiver, dated as of June 25, 2008, by and among the
Administrative Agent, the Lenders and the Loan Parties.

(c) Section 2.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Term Loan. As of June 25, 2008, the Lenders shall be deemed to have made a
term loan to the Borrower (the “Term Loan”) in the amount of $2,250,000 in
respect of (i) $6,500,000 of Revolving Loans that have been converted to a Term
Loan in connection with the First Amendment, (ii) payments and prepayments made
by the Borrower on the Term Loan in an aggregate amount equal to $4,850,000 and
(iii) an additional Term Loan made to the Borrower in the amount of $650,000 in
connection with the Second Amendment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may be Base Rate Loans, Eurodollar Rate Loans or
Eurodollar Daily Floating Rate Loans, as further provided herein.

(d) Section 2.05(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) The Borrower shall repay the principal balance of the Term Loan by making a
payment on each date set forth below in the respective amount set forth in the
table below (each such payment, a “Scheduled Principal Payment”):

         
Date
  Payment Amount
 
       
September 1, 2008
  $ 1,650,000  
 
       
December 1, 2008
  $ 650,000  
 
       
Maturity Date
  Remaining balance (if any)
 
       

(e) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Schedule 2.01

Commitments and Applicable Percentages

                              Revolving   Term Loan     Lender   Commitment  
Commitment   Pro Rata Shares
Bank of America, N.A.
  $ 21,951,000     $ 2,300,000       100.000000000 %
 
                       
TOTAL
  $ 21,951,000     $ 2,300,000       100.000000000 %
 
                       

4. Amendment Fee. In consideration of the Lenders’ willingness to enter into
this Amendment, the Loan Parties shall be obligated to pay to the Administrative
Agent (for the ratable benefit of the Lenders) an amendment fee of $50,000 (the
“Second Amendment Fee”) which fee shall be fully earned, non-refundable, due and
payable as of the date hereof.

5. Financial Consultant. Counsel to the Administrative Agent has retained a
financial consultant (the “Financial Consultant”) to advise counsel to the
Administrative Agent with regard to the operations and financial performance of
the Loan Parties. The Loan Parties shall (a) execute an engagement letter, in
form and substance satisfactory to the Administrative Agent (the "Financial
Consultant Engagement Letter”), with the Financial Consultant, the
Administrative Agent and counsel to the Administrative Agent as a condition to
the effectiveness of this Amendment, (b) cooperate fully with the Financial
Consultant, which cooperation shall include, but shall not be limited to,
allowing the Financial Consultant (i) full access to observe the Loan Parties’
respective operations, (ii) the opportunity to inspect the Loan Parties’
respective financial records and projections and (iii) the opportunity to
inspect and review the Lenders’ Collateral by performing customary field audits
and (c) upon demand, reimburse counsel to the Administrative Agent for the
reasonable fees and expenses of the Financial Consultant.

6. Effectiveness; Conditions Precedent. This Amendment shall be effective as of
the date hereof upon satisfaction of the following conditions in form and
substance satisfactory to the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Loan Parties, the Administrative Agent and each of
the Lenders.

(b) The Administrative Agent shall have received the Second Amendment Fee.

(c) The Administrative Agent shall have received counterparts of the Financial
Consultant Engagement Letter, duly executed by the Loan Parties, the
Administrative Agent, counsel to the Administrative Agent and the Financial
Consultant.

(d) The Administrative Agent shall have been reimbursed by the Loan Parties for
all fees and expenses (including, without limitation, reasonable attorneys fees)
owed by the Loan Parties to the Administrative Agent and billed as of the date
hereof.

7. Representations of the Loan Parties. Each of the Loan Parties represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and any other documents delivered by it in
connection herewith.

(b) This Amendment and each other document delivered by it in connection
herewith has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment or any other document delivered
by it in connection herewith does not (i) violate, contravene or conflict with
any provision of its Organization Documents or (ii) materially violate,
contravene or conflict with any Laws applicable to it or any of its
Subsidiaries.

(e) After giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties set forth in Article VI of the Credit Agreement
are true, accurate and complete in all material respects on and as of the date
hereof to the same extent as though made on and as of such date except to the
extent such representations and warranties specifically relate to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default (other than the Existing Events of Default).

8. Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Amendment, the Loan Parties hereby release the
Administrative Agent, the Lenders and each of their respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.

9. Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents.

10. Expenses. Upon demand therefor, the Loan Parties shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lenders
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Amendment and the transactions contemplated hereby.

11. Reference to and Effect on Credit Agreement. Except as specifically modified
herein, the Loan Documents shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent and the Lenders under any
of the Loan Documents, or constitute a waiver or amendment of any provision of
any of the Loan Documents, except as expressly set forth herein. The breach of
any provision or representation under this Amendment shall constitute an
immediate Event of Default under the Credit Agreement, and this Amendment shall
constitute a Loan Document.

12. Further Assurances. The Administrative Agent, the Lenders and the Loan
Parties each agree to execute and deliver, or to cause to be executed and
delivered, all such instruments as may reasonably be requested to effectuate the
intent and purposes, and to carry out the terms, of this Amendment.

13. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

14. Miscellaneous.

(a) This Amendment shall be binding on and shall inure to the benefit of the
Loan Parties, the Administrative Agent, the Lenders and their respective
successors and permitted assigns. The terms and provisions of this Amendment are
for the purpose of defining the relative rights and obligations of the Loan
Parties, the Administrative Agent and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Amendment.

(b) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) Wherever possible, each provision of this Amendment shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

(d) Except as otherwise provided in this Amendment, if any provision contained
in this Amendment is in conflict with, or inconsistent with, any provision in
the Loan Documents, the provision contained in this Amendment shall govern and
control.

(e) This Amendment may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement. Delivery of
an executed counterpart of this Amendment by telecopy shall be effective as an
original.

15. Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.

[remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Credit Agreement and Waiver to be duly executed as of the
date first above written.

     
LOAN PARTIES:
  LCC INTERNATIONAL, INC.,
a Delaware corporation
 
  By:
 
   
 
  Name:
 
  Title:
 
  LCC WIRELESS SERVICES, INC.,
a Delaware corporation,
 
  By:
 
   
 
  Name:
 
  Title:
 
  LCC DESIGN SERVICES, L.L.C.,
a Delaware limited liability company,
 
  By:
 
   
 
  Name:
 
  Title:
 
  LCC WIRELESS DESIGN SERVICES, L.L.C.,
a Delaware limited liability company,
 
  By:
 
   
 
  Name:
 
  Title:

2

     
ADMINISTRATIVE AGENT:
  BANK OF AMERICA, N.A.,
as Administrative Agent
 
  By:
 
   
 
  Name:
 
  Title:
LENDER:
  BANK OF AMERICA, N.A.,
as Lender
 
  By:
 
   
 
  Name:
 
  Title:

3